Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendments and response filed on 12/03/2021 have been fully considered and entered.  Claims 1, 5-6, 10-14, 18-32 and 34-50 are currently pending.  Claims 1, 6, 10-14, 18-20, 22-23, 26-28 and 48-50 have been amended.  Claims 2-4, 7-9, 15-17 and 33 were previously cancelled.  Claims 32 and 34-45 were withdrawn as being directed to a non-elected invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representative, Jian Jiang, on 02/11/2022.
Amend the claims as follows:
	Cancel claims 32 and 34-45.
	Claim 12. The pharmaceutical composition of claim 5, wherein the enterically coated pancrelipase beads comprise from 10 wt. % to 15 wt. % of pancrelipase based on a total weight of uncoated beads and from 80 wt. % to 85 wt. % of the at least one carrier based on the total weight of the uncoated beads.

Claim 18. The pharmaceutical composition of claim 1, wherein the at least one carrier comprises the microcrystalline cellulose having a moisture content equal or less than 5%, a nominal mean particle size of 160 µm, mesh size 38: amount retained ≤ 1.0%, mesh size 94: amount retained ≤ 50.0%, and mesh size 300: amount retained ≤  70.0%.
Claim 19. The pharmaceutical composition of claim 1, wherein the at least one carrier comprises the microcrystalline cellulose having a moisture content equal to or less than 5%, a nominal mean particle size of 180 µm, mesh size 60: amount retained ≤ 10.0%, and mesh size 100: amount retained ≤ 50.0%.
Claim 20. The pharmaceutical composition of claim 1, wherein the at least one carrier comprises a first microcrystalline cellulose having a moisture content equal to or less than 5%, a nominal mean particle size of 160 µm, mesh size 38: amount retained ≤  1.0%, mesh size 94: amount retained ≤ 50.0%, and mesh size 300: amount retained ≤  70.0%, and a second microcrystalline cellulose having a moisture content equal to or less than 5%, a nominal mean particle size of 50 µm, mesh size 60: amount retained ≤  1.0%, and mesh size 200: amount retained ≤ 30.0%, and a weight ratio of the first and second microcrystalline cellulose is 16:1.
Claim 22. The pharmaceutical composition of claim 21, wherein the at least one carrier comprises the microcrystalline cellulose having a moisture content equal to or less than 5%, a nominal mean particle size of 160 µm, mesh size 38: amount retained ≤ 1.0%, a mesh size 94: amount retained ≤ 50.0%, and mesh size 300: amount retained ≤ 70.0% and trehalose, and a weight ratio of the microcrystalline cellulose and the trehalose is 1:1.
Claim 23. The pharmaceutical composition of claim 1, wherein the at least one carrier comprises the microcrystalline cellulose having a moisture content equal to or less than 5%, a nominal mean particle size of 180 µm, mesh size 60: amount retained ≤  10.0%, mesh size 100: amount retained ≤  50.0%, and trehalose, and a weight ratio of the microcrystalline cellulose and the trehalose is 1:1.
Claim 26. The dosage form of claim 25, wherein the at least one digestive enzyme is lipase from 500 to 5000 USP units.
Claim 27. The dosage form of claim 26, wherein the at least one digestive enzyme is lipase from 675 to 825 USP units.
Claim 28. The dosage form of claim 24, wherein the at least one digestive enzyme comprises lipase from 675 to 825 USP units, protease from 1,250 to 3,850 USP units, and amylase from 1,600 to 6,575 USP units.

Reasons for Allowance
Claims 1, 5-6, 10-14, 18-31 and 46-50 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous rejections of claims 1, 5, 6, 10-14, 18-31 and 46-50 under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendments to the claims filed on 12/03/2021. The term “about” has been deleted.
The previous rejections of the claims under 35 U.S.C §103 are withdrawn in light of the arguments and the declaration by Giovanni Ortenzi under CFR 1.132 filed on 12/03/2021.  The declaration states that the instantly claimed diluted digestive enzyme 
The instantly recited composition comprising a blend of at least one digestive enzyme and at least one carrier wherein a total amount of the at least one digestive enzyme in the pharmaceutical composition is from 4% to 19% by weight and the at least one carrier comprises microcrystalline cellulose having an average particle size greater than 100 µm is non-obvious over the cited prior art. 
The closest prior art is Ortenzi (U.S. 2009/0117180), Shlieout (WO 2007/020260) and Hasegawa (Pharma. Tech. Europe, 2001).
Ortenzi teaches pharmaceutical digestive enzyme compositions comprising at least one digestive enzyme, e.g. pancrelipase, (abstract, par. [0022]) and excipients to improve stability, processing and palatability including diluents such as microcrystalline cellulose, MCC at par. [0055]). Ortenzi teaches the pancrelipase is a blend of the raw pancrelipase enzyme and excipients including microcrystalline cellulose ([0091],[0122]). Ortenzi teaches the total amount of the digestive enzymes by weight in the compositions to be 20-100% and teaches the preferred amount to be 60-90 wt.% (see 
Ortenzi does not teach the amount of total digestive enzyme to be from 4 to 19% by weight (it teaches higher amounts of pancrelipase) and does not teach the microcrystalline cellulose particles to have an average particle size greater than 100 µm. 
Shlieout teaches enteric coated pancreatin micropellets (abstract).  Shlieout teaches the micropellet core to comprise pancreatin (which is mixture of digestive enzymes such as lipases, amylases and proteases and is the same as pancrelipase; see pg. 15 lines 16-17, pg. 2 lines 30-33) in the amount of 10-95 wt%, pharmaceutically acceptable binding agent at 5-90 wt% and excipient at 0-10 wt% and teaches the wt% of the components adds up to 100% (pg. 4 lines 1-12).  
Hasegawa teaches microcrystalline cellulose particles with sizes ranging from 32-400 µm (Table 1) and the use of these cellulose particles as excipients in pharmaceutical compositions. Hasegawa teaches coarse cellulose particles increases the flow properties and uniformity of the tableting composition and influences compressibility (see Hasegawa Fig. 3-6).
However, the cited prior art does not suggest a composition comprising a blend of at least one digestive enzyme and at least one carrier wherein a total amount of the at least one digestive enzyme in the pharmaceutical composition is from 4% to 19% by weight and the at least one carrier comprises microcrystalline cellulose having an average particle size greater than 100 µm. There is suggestion in the cited prior art of the lower range of the digestive enzyme amounts between 4 to 19 wt. % as recited in 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657